United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1753
                                   ___________

Alfredo Ignacio Arroyo-Rosales,         *
                                        *
             Petitioner,                *
                                        * Petition for Review of
      v.                                * an Order of the Board
                                        * of Immigration Appeals.
Michael B. Mukasey,1                    *
                                        * [UNPUBLISHED]
             Respondent.                *
                                   ___________

                             Submitted: July 1, 2008
                                Filed: July 14, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Alfredo Ignacio Arroyo-Rosales, a citizen of Mexico, petitions for review of an
order of the Board of Immigration Appeals (BIA), which affirmed an Immigration
Judge’s (IJ’s) removal order. The petition is untimely because it was not filed within
thirty days of the BIA’s final order. See 8 U.S.C. §1252(b)(1) (petition for review of
order of removal “must be filed” within 30 days after date of final order of removal);
Halabi v. Ashcroft, 316 F.3d 807, 807 (8th Cir. 2003) (per curiam) (BIA’s affirmance
of IJ’s ruling is “final order”). Accordingly, we dismiss the petition.
                          ______________________________


      1
       Michael B. Mukasey, now Attorney General of the United States, is substituted
as respondent pursuant to Federal Rule of Appellate Procedure 43(c).